Two boys by the name of Hunt swore positively to the sale of beer to them by appellant, and that each of them drank two bottles, and that they then went to a party. Each testified that he felt the effects of what he drank, and one of them said the liquor was intoxicating and that he was "Lit up," from drinking it. Another witness who was at said party testified that he saw the young man there, who had testified that he was "Lit up," and in the opinion of the latter witness this young man was drunk *Page 17 
at said party. The only ground of the motion for rehearing is that the evidence did not sufficiently support the verdict and judgment on the point that the liquor sold by appellant was intoxicating. Our review of the facts, in the light of the motion, but more thoroughly confirms us in the belief that our former opinion was correct.
The motion for rehearing is overruled.
Overruled.